     Case 1:18-cv-00790-KMW-BCM Document 63 Filed 11/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   11/2/20
STEPHANIE SINCLAIR,
              Plaintiff,                             18-CV-790 (KMW) (BCM)
       -against-
                                                     ORDER
MASHABLE INC., et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed the letter-motion filed by non-party Facebook, Inc.
(Facebook) dated October 30, 2020 (Dkt. No. 62), seeking a discovery conference regarding
plaintiff's subpoena served on Facebook for deposition testimony and documents. Plaintiff shall
file her response no later than November 5, 2020, pursuant to Moses Ind. Prac. § 2(e). Facebook
may file a reply no later than November 9, 2020.

        It is hereby ORDERED that the telephonic discovery conference currently scheduled for
November 12, 2020, at 11:00 a.m. is hereby ADJOURNED to November 18, 2020, at 11:00
a.m. The Court intends to address both plaintiff's October 27, 2020 letter-motion (Dkt. No. 59)
and Facebook's October 30, 2020 letter-motion during the November 18 conference. At that
time, the parties shall call (888) 557-8511 and enter the access code 7746387.

Dated: New York, New York
       November 2, 2020
                                           SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge
